Citation Nr: 0027169	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-12 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly pension because of the need of 
regular aid and attendance or being housebound.  


REPRESENTATION

Appellant represented by:	The American Legion


REMAND

The veteran had active service from July 1952 to August 1954.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  

Following the most recent supplemental statement of the case 
(SSOC) in July 1999, in November 1999 the appeal was 
certified for appellate review and the claim file was 
transferred to the Board.  The appellant was informed that he 
could request a change in representation, a personal hearing 
or submit additional evidence within 90 days from the date of 
the letter.  The veteran submitted additional evidence 
directly to the Board in December 1999 without a written 
waiver of initial consideration of that evidence by the RO.  
See 38 C.F.R. § 20.1304 (1999). 

38 C.F.R. § 20.1304(a) (1999) provides, in part, that an 
appellant may submit additional evidence within the 90 day 
period after notice of certification and transfer of the 
claim file to the Board, subject to the requirement of 
38 C.F.R. § 20.1304(c) (1999).  In turn, 38 C.F.R. 
§ 20.1304(c) provides that "[a]ny pertinent evidence 
submitted [under § 20.1304] must be referred to the [RO] for 
review and preparation of a [SSOC] unless this procedural 
right is waived" in writing.  

Having received this "additional evidence" within the 90 
day period and in the absence of a written motion 
demonstrating good cause for the delay, the Board is 
precluded by regulation from considering this "evidence" in 
conjunction with the present appeal.  Therefore, the 
"additional evidence" is hereby referred to the RO for 
initial consideration pursuant to 38 C.F.R. § 20.1304 (1999).  

Also, this "additional evidence" was accompanied by a cover 
letter indicating that the veteran had received private 
treatment.  However, it is not clear that all private 
clinical records are on file.  Also, attached to VA Form 21-
526, received on November 7, 1997 was a decision of an 
Administrative Law Judge (ALJ) of the Social Security 
Administration (SSA) awarding the veteran disability 
benefits.  Also received with that decision was a list of the 
exhibitions or evidence considered in arriving at that 
decision.  While some of the evidence on that list was 
submitted with the ALJ decision, not all of the evidence 
contained on that list is on file, but clearly would be 
relevant to the Board's decision.  

Accordingly, the case is remanded for the following:  

1.  The RO should take all appropriate steps to 
ensure that all evidence submitted by the veteran has 
been associated with his claim file.  

2.  The RO should contact the veteran and request 
that he provide the names, addresses and approximate 
dates of treatment for all VA and non-VA health care 
providers who have treated him.  

With any necessary authorization from the veteran, 
the RO should attempt to obtain pertinent treatment 
records identified by the veteran which are not 
currently of record.  

This should specifically include all private clinical 
records, VA clinical records, and in particular all 
evidence described on the evidence or exhibition list 
that was considered by the ALJ in awarding the 
veteran SSA benefits.  

If private treatment records are requested but not 
obtained, the veteran and his representative should 
be provided with information concerning the negative 
results and afforded an opportunity to obtain these 
records. 38 C.F.R. § 3.159 (1999).  

2.  The RO should readjudicate the issue on appeal in 
light of the additionally submitted evidence to 
determine if any of the claim may now be granted.  

If any determination remains adverse to the veteran 
in any way, he and his representative should be 
furnished an SSOC in accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which includes a summary of the 
additional evidence submitted, any additional 
applicable laws and regulations, and the reasons and 
bases for the decision reached.  

"[A] remand [by the Court or the Board] confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders . . . a remand [] imposes 
upon [VA] a concomitant duty to ensure compliance with the 
terms of the remand [and] [i]t matters not that the agencies 
of original jurisdiction as well as those agencies of the VA 
responsible for evaluations, examinations, and medical 
opinions are not under the Board as part of a vertical chain 
of command which would subject them to the direct mandates of 
the Board."  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(in which a VA examination at which the claims file was made 
available had not been conducted as instructed in a Board 
remand).  

While this case is in remand status, the veteran and 
representative are free to submit additional evidence and 
argument on the questions at issue.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 



4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOHN FUSSELL
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

